Citation Nr: 1822113	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-26 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Keogh, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1964 to November 1964. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 Rating Decision by a Department of Veterans Affairs (VA) Regional Office (RO).
The issues of entitlement to service connection for a bilateral hearing loss and tinnitus were denied by the RO in the January 2013 Rating Decision.  The Veteran submitted a March 2013 Notice of Disagreement (NOD) appealing only his hearing loss claim denial.  Subsequently, however, in the Veteran's June 2014 VA Form 9 Appeal to the Board the Veteran indicated he intended to appeal the June 2013 Rating Decision denials for both bilateral hearing loss and tinnitus.  By then, the one year period to appeal his tinnitus claim had passed.  As the Veteran did not timely appeal it, the RO's January 2013 rating decision's denial of service connection for tinnitus is final and binding upon the Veteran.  See 38 U.S.C.A. § 7105 (a) (2012); 38 C.F.R. §§ 20.200, 20.202 (2017).   Thus, the issue of tinnitus is not properly on appeal before the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for bilateral hearing loss.  See March 2013 NOD and June 2014 Substantive Appeal (VA Form 9). 


VA is obligated to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81(2006); see also 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017). 

Here there is competent evidence of a current hearing loss disability.  The Veteran has provided an VA treatment records that include a July 2011 audiometric evaluation indicating a hearing disability.  See July 2011 VA audiological treatment record.  However, the record does not contain audiological test results with pure tone threshold numeric values and speech recognition scores using the Maryland CNC Test that are needed to evaluate bilateral hearing loss.  

In regards to an in-service event, the Veteran reports that he was not given a hearing examination at the conclusion of service.  There is evidence that there was noise exposure during service which may have been related to the claimed hearing loss.  Specifically, the Veteran's DD214 indicates he received a Marksman (Rifle) designation.  During a February 2011 VA audiology consult, the Veteran reported noise exposure during active duty service including heavy equipment, small weapons, and large weapons.  The Veteran denied the use of hearing protection devices.  See February 2011 VA treatment record, audiological consult.  As such, per the third element of McLendon, there is an indication that a hearing loss disability or persistent/recurrent symptoms of a hearing loss disability may be associated with the Veteran's claimed in-service acoustic trauma.  Therefore, under McLendon, a remand is required to obtain a medical examination and opinion regarding the Veteran's bilateral hearing loss.


Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding VA treatment records concerning the Veteran's hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional, outstanding VA treatment records pertaining to hearing loss not currently of record. 

2.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his claimed hearing loss.  Provide the examiner with access to the Veteran's electronic claims folder.  He is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences on this claim.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claim file, including a complete copy of this remand, must be made available for review of the veteran's pertinent medical and other history, including the Veteran's lay statements of military noise exposure.  The examination report must state whether this review was accomplished.  

Based on a comprehensive review of the claims file, the examiner is asked to confirm whether the veteran has a current bilateral sensorineural hearing loss disability, per VA regulatory standards.  If he does, then the examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current bilateral hearing loss disorder is related to the Veteran's military service.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Then readjudicate the claim.  If this claim is not granted to the Veteran's satisfaction, send the Veteran and his representative a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





